PER CURIAM.
We grant the petition for writ of habeas corpus. The circuit court failed to follow the procedural requirements set out in Florida Rule of Criminal Procedure 3.840 for indirect criminal contempt, or the procedural requirements for civil contempt found in Bowen v. Bowen, 471 So.2d 1274 (Fla.1985); Stephenson v. Harden, 682 So.2d 1198 (Fla. 4th DCA 1996); and In re Getty, 427 So.2d 380, 382 (Fla. 4th DCA 1983). We quash the contempt order without prejudice to the circuit court renewing the contempt proceedings, following the appropriate procedures.
PETITION GRANTED.
POLEN, STEVENSON and GROSS, JJ., concur.